DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 05/13/2022.
Claims 3-4 have been amended.  Claims 1-26 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1, 6, 8, 9, 11, 17, 18, 19, and 26 under USC 102 and claims 2-5, 7, 10, 12-16, and 20-25 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of HERSKOWITZ et al, US 2021/0140733.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11-32 of copending Application No. 16/898347 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application effectively “anticipates” the limitations of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following chart illustrates claim correspondence between claim sets.
Instant Application
Claim 1:
A method of enhancing firing of a human transported weapon, the method comprising: 


acquiring target data from sensors for an acquired target for at least one said target, to a plurality of different said targets, available to select from; recognizing a type of target as one of human and non-human, for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target; 
choosing a selected target from the acquired targets available for said human transported weapon; and, 


firing a munition at the selected target.


Claim 11:
A human transported weapon system, comprising: 
a human transported weapon; 


a computational subsystem providing, for: acquiring target data from sensors for an acquired target from at least one, up to a plurality, of different, said targets available to select from, and, 
recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data, and choosing a selected target from the acquired targets; and, 



a firing subsystem, controlling firing of a munition at the selected target.

Claim 19:
A human transported weapon apparatus, comprising: 
a human transported weapon; 


sensors providing target data from one to a plurality of targets in an area of sighting; a computational subsystem, responsive to the target data, that determines which of the targets are available targets to select from; targeting logic that chooses a selected target from the available targets; recognition logic, for recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target; and, 



a firing subsystem, 

controlling firing of a munition through the human transported weapon and at the selected target

Co-pending Application 16/898347
Claim 11:
A human transported weapon system, comprising: a human transported weapon, comprising a barrel that is movably mounted within a stock; a computational subsystem providing, for: 
acquiring target data from sensors for an acquired target from at least one, up to a plurality, of different said targets available to select from, and, 
recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data, and 


choosing a selected target from the acquired targets; and, 
adjusting the position of the barrel within the stock, responsive to the selected target; and, 
a firing subsystem, controlling firing of a munition at the selected target.

Claim 11:
A human transported weapon system, comprising: 
a human transported weapon, comprising a barrel that is movably mounted within a stock; 
a computational subsystem providing, for: 
acquiring target data from sensors for an acquired target from at least one, up to a plurality, of different said targets available to select from, and, 
recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data, and choosing a selected target from the acquired targets; and, 
adjusting the position of the barrel within the stock, responsive to the selected target; and, 
a firing subsystem, controlling firing of a munition at the selected target.

Claim 19:
A human transported weapon apparatus, comprising: 
a human transported weapon, comprising a barrel that is movably mounted within a stock 
Sensors providing target data from one to a plurality of targets in an area of sighting; a computational subsystem, responsive to the target data, that determines which of the targets are available targets to select from; targeting logic that chooses a selected target from the available targets; recognition logic, for recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target; and, computing logic, selects the level of damage that is intended to be inflicted upon the selected target, responsive to the computing subsystem; and, 
a firing subsystem, adjusting the position of the barrel within the stock, responsive to the selected target; and, controlling firing of a munition through the human transported weapon and at the selected target



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-14, 16-23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HERSKOWITZ et al, US 2021/0140733.
Re claim 1: 
HERSKOWITZ teaches a method of enhancing firing of a human transported weapon, the method comprising: 
Acquiring target data from sensors for an acquired target for at least one said target, to a plurality of different targets, available to select from [0043];
Recognizing a type of target as one or human and non-human, for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target [0043];
Choosing a selected target from the acquired targets available for said human transported weapon [0046] [0058]-[0065]; and
Firing a munition at the selected target [0067].
Re claim 11:
HERSKOWITZ teaches a human transported weapon system, comprising:
A human transported weapon [Figure 1A];
A computational subsystem providing, for:
Acquiring target data from sensors for an acquired target for at least one said target, to a plurality of different targets, available to select from [0043];
Recognizing a type of target as one or human and non-human, for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target [0043];
Choosing a selected target from the acquired targets available for said human transported weapon [0046] [0058]-[0065]; and
Firing a munition at the selected target [0067].
Re claim 19:
HERSKOWITZ teaches a human transported weapon apparatus, comprising:
A human transported weapon [Figure 1A];
Sensors providing target data from one to a plurality of targets in an area of sighting [0032];
A computational subsystem, responsive to the target data, that determines which of the targets are available targets to select from [0043];
Targeting logic that chooses a selected target from the available targets [0043];
Recognition logic, for recognizing a type of target as one of human and non-human for each said acquired target, responsive to analyzing the target data to provide recognition of each said acquired target [0043] [0058]-[0065]; and,
A firing subsystem, controlling firing of a munition through the human transported weapon and the selected target [0067].
Re claims 2, 12, and 20:
HERSKOWITZ teaches the method and system of claims 1, 11, and 19, wherein the firing of the munition at the selected target is enabled and fired when the selected target is non-human; and, wherein the firing of a munition at the selected target is prevented and is inhibited when the selected target is human [0016] [0043] [0046] [0058]-[0065].
Re claims 3, 6, and 13:
HERSKOWITZ teaches the method and system of claims 1 and 11, wherein the human transported weapon utilizes a computational subsystem that provides for the choosing the selected target [0060].
Re claims 4, 10, 14, and 22-23:
HERSKOWITZ teaches the method and system of claims 3, 13, and 19, wherein the computational subsystem utilizes a neural network track the selected target [0060] [0069]. 
Re claims 7 and16:
HERSKOWITZ teaches the method and system of claims 1 and 11, further comprising loading and chambering a selected type of munitions for firing, prior to the firing of munitions (i.e., the weapon clearly has a magazine well for a magazine comprising ammunition, which can be reasonable and broadly construed as a loading subsystem [Figure 1]).
Re claims 8, 17, and 26:
HERSKOWITZ teaches the method and system of claims 1, 11, and 19, wherein the sensors provide multiple types of imaging to sense through environment [0032].
Re claims 9 and 18:
HERSKOWITZ teaches the method and system of claims 1 and 11, wherein the types of targets are comprised of one of human, animal and non-living [0043] [0046] [0058]-[0065].
Re claim 21:
HERSKOWITZ teaches the apparatus of claim 19, wherein the firing subsystem, enables the firing of the munitions at the selected target when the selected target is human, and, wherein the firing subsystem inhibits the firing of the munition at the selected target when the selected target is non-human (i.e., the firearm is programmable to select legitimate and non-legitimate targets, based on user needs.  A user may program the firearm to select humans as legitimate targets and non-human as non-legitimate targets [0042]-[0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 15, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERSKOWITZ et al, US 2021/0140733 in view of BECKMANN, US 2019/0316878.
Re claims 5, 15, and 24-25:
HERSKOWITZ teaches the method and system of claims 3 and 13, but does not teach the neural network provides for selection of a type of the munitions to be fired at the selected target, based on what type of target the selected target is.
BECKMAN teaches an analogous device with a computing system that may alter munitions based on the target ([0052] In some embodiments, different projectiles or other measures may be fired at, or otherwise delivered to, points of impact within targets, depending on such classifications of mapped locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify HERSKOWITZ such that the selection for a type of munition to be fired at the selected target, based on what type of target the selected target is, in view of BECKMAN, to obtain the desired results of providing a proper amount of force to the potential threat (i.e., lethal/non-lethal).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876